Citation Nr: 0305360	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for severe chronic 
glaucoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.

In a May 2001 Board decision, the veteran's claim was 
remanded to the RO for additional development of evidence.  
The development was accomplished to the extent possible, and 
the case has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  Following service, the veteran was diagnosed with 
advanced open angle glaucoma.

3.  The competent medical evidence of record does not 
establish that the veteran's glaucoma is causally or 
etiologically related to his active service.


CONCLUSION OF LAW

Severe, chronic glaucoma was neither incurred nor aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103A, 5107(b), 5108 (West 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, the statement of the case, and 
the supplemental statement of the case included the criteria 
for granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, letters to the veteran, 
from the RO, notified the veteran as to what kind of 
information was needed from him, and what he could do to help 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded a VA examination and a 
hearing before the Board.  In addition, pursuant to the May 
2001 Board remand, the veteran was afforded the opportunity 
to submit evidence showing that a relationship of glaucoma to 
service existed, including the veteran's treatment history.  
However, the veteran failed to submit any information 
regarding his treating providers and any medical care that he 
received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").   The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The pertinent medical evidence of record consists of the 
veteran's service medical records, VA medical records, 
private medical records, and VA examination reports.  In 
addition, a transcript of the veteran's hearing before the 
Board is of record.

A February 1962 Report of Medical History indicates that the 
veteran reported experiencing "eye trouble" and that he 
wore glasses.  The contemporaneous Report of Medical 
Examination indicates that a general clinical evaluation of 
the veteran's eyes was normal and that his pupils were equal 
and reactive, but that the veteran had defective vision.  His 
distance vision was 20/500, corrected to 20/25 bilaterally.  
Near vision was 20/200, corrected to 20/25 bilaterally.

Records dated May 1963 indicate that the veteran ordered 
replacement eyeglasses and that he had simple myopia of a 
moderately high degree.  His vision without correction was 
10/400 bilaterally.

A December 1963 Report of Medical History shows that the 
veteran reported eye trouble and that he wore glasses.  The 
contemporaneous Report of Medical Examination indicates that 
a general examination of the veteran's eyes and pupils was 
normal.  Nonetheless, the report noted that the veteran had 
defective vision, corrected by glasses.  His distance vision 
was 20/400, corrected to 20/30 with glasses, bilaterally.

In November 1966, the veteran ordered another pair of 
glasses.  According to the relevant records, the veteran 
complained that he felt that his glasses were "weak."  His 
vision, when corrected, was 20/25+ in the right eye and 
20/30+ in the left eye.

A March 1968 Report of Medical Examination again shows that 
general medical evaluation of the veteran's eyes and pupils 
was normal, but noted that the veteran had distance and near 
vision of 20/400, corrected to 20/20 bilaterally.

A November 1969 Report of Medical History indicates that the 
veteran again reported eye trouble and that he wore glasses.  
The Report of Medical Examination for purposes of separation, 
also dated November 1969, indicates that the veteran had 
distance vision of 20/400, corrected to 20/20 bilaterally.  
Notations on both reports indicate that the veteran may have 
had some type of vision defect or blindness.

April 1986 to April 1987 private treatment records indicate 
that the veteran complained of seeing a spot in his left eye 
and that he reported that he first wore glasses at age 12.  
Vision field testing showed a loss of nasal vision, and nasal 
steps to the fixation area.  His optic discs were cupped.  
Tension was normal, but he had marked field defects.  

A May 1987 letter from M. Kass, M.D. of Washington University 
Medical Center indicates that the veteran was diagnosed with 
advanced open angle glaucoma bilaterally and that his 
intraocular pressures were inadequately controlled with 
topical therapy.  A treatment note further indicates that the 
veteran was diagnosed with glaucoma approximately one year 
earlier, after he started seeing haloes around lights and 
spots in his eyes.  The veteran reported that, at the time of 
diagnosis, he was told that he had relatively advanced 
glaucoma for his age.  His intraocular pressures were poorly 
controlled, but the veteran denied ocular discomfort.  Dr. 
Kass noted that the veteran had a family history of blindness 
in his maternal grandmother and glaucoma in his paternal 
uncle and that the veteran reported wearing glasses since age 
12.  The veteran denied previous ocular surgery or trauma.  
Corrected visual acuity was 20/30 in the right eye and 20/50 
in the left eye.  Goldmann's testing showed absolute superior 
field defects bilaterally, and that the superior field loss 
approached fixation.  Pupils were equal, round, and reactive, 
and slit lamp examination showed clear corneas and normal 
irises.  Fundus examination showed a clear lens with cupping 
of the optic nerve heads and gonioscopy showed grade IV angle 
360 degrees with moderate heavy pigmentation of the 
trabecular mesh bilaterally.  The impression was that the 
veteran had advanced open angle glaucoma bilaterally, which 
was inadequately controlled on his medical therapy.

A June 1987 letter from Dr. Kass indicates that the veteran 
underwent a bilateral laser trabeculoplasty.  He was treated 
to 180 degrees without complication.

An August 1987 letter from Dr. Kass indicates that the 
veteran was six weeks post surgery, and that he needed to 
complete his laser treatment.  His intraocular pressures were 
noted as being 23 and 26.  Another letter indicates that the 
veteran's laser trabeculoplasty was completed without 
complications, and that the veteran would need follow-up 
treatment to determine whether his intraocular pressures were 
in a safe range.

An October 1987 treatment record from Dr. Kass indicates that 
the veteran was diagnosed with primary open angle glaucoma 
around 1985.  The veteran reported seeing some haloes around 
lights when wearing his contact lenses, but that he did not 
see haloes when he wore his glasses.  External examination of 
the eyes was normal, as was slit lamp examination, which 
showed normal conjunctiva, corneas, and irises.

A May 1988 letter from E. L. Rapp, M.D. of American Cyanamid 
Company requested an evaluation of the veteran's "eye 
status", including his ability to see and to confirm any 
hazards of the veteran's loss of sight in the workplace.

August 1990 VA medical records indicate that the veteran had 
no vision without glasses and that his vision was 20/200 in 
the left eye and 20/30 in the right eye, corrected.  In 
addition, the records indicated that the veteran had been 
noncompliant with regard to use of his prescription 
medication following his previous surgeries.  A September 
1990 VA medical record showed a diagnosis of severe chronic 
open angle glaucoma.  

December 1990 VA medical records showed that the veteran's 
visual fields were worsening and that the veteran's 
intraocular pressure was too high.  Visual acuity was 20/25-1 
and 20/80+1 corrected.  In addition, records noted that the 
veteran had a family history of glaucoma in an aunt and 
uncle. 

A January 1991 VA medical record indicates that the veteran 
underwent a trabeculectomy of the left eye for glaucoma.

April 1991 VA examinations noted that the veteran had 
glaucoma and that he was status-post a surgical operation.  
The veteran reported that he took medication for his 
glaucoma, and that he had several surgeries for his glaucoma.  
Treatment notes indicate that the veteran had decreasing 
visual fields and that his intraocular pressure was too high.  

A July 1991 VA medical record states that the veteran 
underwent a trabeculectomy of the right eye for glaucoma.  

An August 1991 letter from a treating provider at the VA 
Medical Center states that the veteran was legally blind with 
vision of 20/400 in the right eye and 20/200 in the left eye.  
A treatment record showed that the veteran's intraocular 
pressure was okay and that slit lamp examination showed clear 
anterior eye chambers. 

In September 1991, VA medical records indicate that the 
veteran was assessed as being status-post bilateral 
trabeculectomy, with good intraocular pressure, and as having 
decreased vision, possibly secondary to a loss of visual 
field.  His bleb and macula looked good.

An October 1991 VA examination report also states that the 
veteran was legally blind, due to chronic glaucoma, status-
post trabeculectomy, and a severe visual field defect.  An 
ophthalmological evaluation showed diagnoses of chronic open 
angle glaucoma and a severe visual field defect.  

A March 1992 VA medical record indicated that the veteran had 
end-stage glaucoma, without intervention.  

A December 1992 VA medical record showed blebs bilaterally, 
clear anterior eye chambers, and visual acuity of 20/400+1 in 
the right eye and 20/200 in the left eye.  The impression was 
excellent intraocular pressure and a stable cup to disk 
ratio.

An April 1995 VA medical record indicates that the veteran 
had a history of hypertension, legal blindness, and glaucoma.  

An April 1996 private medical record indicates that 
examination of the anterior chamber of the veteran's eyes 
were deep and quiet and that his irises showed peripheral 
iridectomy.  His intraocular pressure was noted as being 
good.  His vision was 20/200-1 in the right eye and 20/400 in 
the left eye. There were cystic blebs bilaterally.   Another 
private medical record indicated diagnoses of end-stage 
glaucoma and bleb leak.  Visual acuity was 20/200 right and 
20/400 left.  The examining provider noted that the veteran 
was at risk for further vision loss.   

A June 1996 VA medical record states that the veteran was 
added to the roster for Visual Improvement Services program.  
Treatment records show that the veteran complained that his 
vision was worse and that he was out of medication.  
Examination showed that the veteran's visual fields were 
constricted inferiorly.  His vision was 20/200 and 20/400 
corrected.

An August 1996 VA medical record indicates that the veteran's 
intraocular pressure was in the good range.  The veteran had 
an oozing bleb in the left eye and was diagnosed with end-
stage glaucoma.

A January 1997 private medical record showed possible 
hypotomy maculopathy.  

A March 1997 letter from the Midwest Cataract & Laser 
Institute indicates that the veteran "experienced a 
substantial loss of vision due to advancement of glaucoma."  
His visual acuity was 20/400+1 in the right eye and 20/count 
fingers to 2 feet in the left eye.  A March 1997 treatment 
record showed good intraocular pressure.

A February 1998 VA medical record indicates that the veteran 
reported a diagnosis of glaucoma in 1985, a family history of 
glaucoma, bilateral trabeculectomies in 1991 and laser 
surgery in 1986.  Examination showed that the veteran had 
near visual acuity of 20/800-1 in both eyes and distance 
vision of counting fingers to 4 feet in the right eye and 
20/350 in the left eye.  The veteran also had a small bleb 
leak in the right eye and a cystic bleb in the left eye.  

An August 1998 operative report from Hannibal Regional 
Hospital shows that the veteran underwent a cataract 
extraction in the right eye with intraocular lens 
implantation and repair of a filter leak of the right eye.  
The veteran underwent the procedure because of a gradual 
decrease in right eye vision to a best-corrected visual 
acuity of 20/200 and a dense nuclear sclerotic cataract.  The 
veteran's long history of severe glaucoma was noted as being 
stable.  A bleb filter leak was also repaired.  

An October 1998 operative report from Hannibal Regional 
Hospital indicates that the veteran underwent a cataract 
extraction in the left eye with intraocular lens implantation 
due to a gradual decrease of vision in his left eye to a best 
corrected visual acuity of count fingers to one foot and a 
dense nuclear sclerotic cataract of the left eye.  

In January 1999, the veteran submitted information from the 
Glaucoma Research Foundation, including the organization's 
mission statement.  The information also defined glaucoma as 
a group of eye diseases including high intraocular pressure, 
optic nerve damage, and permanent visual field loss.  

A January 1999 private medical record indicates that the 
veteran was unable to consult with a physician at the Duke 
Eye Center, as he resigned, and that another physician was 
recommended.

In March 1999, the veteran submitted information on an 
Australian law regarding open angle glaucoma and veterans.

In April 1999, the veteran submitted an article on the rate 
of progression in open-angle glaucoma, which, as it was 
printed off the internet, does not provide a source.  The 
article provided an estimate as to the rates of deterioration 
in vision of glaucoma patients.

An April 1999 letter from M. B. Wax, M.D. of the Washington 
University Medical Center states that the veteran reported 
that he was first diagnosed with open angle glaucoma in 1985, 
and that he was told at his initial diagnosis that his 
glaucoma was advanced.  According to the veteran, he had lost 
more than 95 percent of his optic nerve tissue at diagnosis.  
Dr. Wax opined that the veteran's glaucoma was of "long-
standing duration when initially diagnosed" and that a 
"reasonable estimate for the time of onset would range from 
5 to 15 years prior to his initial diagnosis."  Dr. Wax 
further stated that it was difficult to assess the onset 
precisely, though, but that the veteran's type of glaucoma 
typically progressed at a rate of 4 to 5 percent per year.  
He further opined that it was "extremely reasonable that 
[the veteran's] glaucoma [was] of long-standing duration" 
and "may have been present since 1970."

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2001.  According to the 
transcript, the veteran testified that he felt that he 
developed glaucoma during his service, but did not realize 
that he had glaucoma at his separation.  He also testified 
that he went long periods of time without his glasses while 
in service and that he felt that this caused his eyes to 
progressively worsen.  He stated that he experienced haloes 
around lights during his service, but did not seek treatment.  
He reported that he had a family history of glaucoma and that 
he met three or four of the five risk factors for glaucoma.  
He also reported that he sought treatment in 1985, prior to 
his initial diagnosis due to the significant symptoms that he 
experienced, including haloes around lights and spots in his 
eyes daily.

A March 2002 VA eye examination indicates that the veteran 
had a history of difficulty with primary open angle glaucoma.  
He denied complaints of pain, but the veteran complained of 
poor visual acuity, which inhibited his ability to ambulate 
or function.  The examining provider noted that the veteran 
had markedly decreased vision bilaterally.  There was marked 
constriction of the visual field.  Visual acuity was light 
perception only for distance vision when uncorrected and left 
eye visual acuity was 10/300 for distance.  External 
examination of the eye and the cornea were normal.  The iris 
had a few focal areas of atrophy and the veteran was 
pseudophakic in both eyes.  There was marked cupping of the 
optic nerve heads, but there were good blebs and intraocular 
pressure bilaterally.  The diagnosis was primary open angle 
glaucoma, advanced despite filtering surgery and multiple 
medications.

An April 2002 VA addendum to the March 2002 examination 
report indicates that the veteran reported that he began 
seeing haloes and rainbows around lights during service, that 
he had blurred vision, and that he went for periods of time 
without his glasses.  The examiner noted that these symptoms, 
which could be indicative of glaucoma, were nonetheless 
nonspecific and could be related to the veteran's myopia as 
well.  The examiner further stated that the veteran's degree 
of myopia made it "quite likely that[,] if he went without 
his glasses[,] his visual acuity would be decreased."  The 
examiner also noted that the veteran's failure to wear his 
glasses would not cause the veteran's glaucoma or cause his 
glaucoma to progress.  The examiner opined that it was 
difficult to ascertain whether the veteran had glaucoma 
during his service, as there were no medical records 
available at that time from the veteran's service, and thus 
no indications as to his intraocular pressure, visual field, 
and optic nerve status during his service.

In June 2002, the veteran was afforded another VA 
examination.  His service medical records and the medical 
records from the period of time surrounding his initial 
diagnosis with glaucoma were reviewed.  The examiner noted 
that the veteran had high myopia during service, and that the 
veteran's complaints of symptoms during his service were 
likely related to his uncorrected state of visual acuity, and 
were not related to the veteran's glaucoma.  The examiner 
also noted that the veteran's ocular examinations during 
service showed normal intraocular pressures and visual 
fields, which therefore failed to support the veteran's 
assertion of glaucoma during service.  The examiner further 
stated that the veteran was not diagnosed with advanced 
glaucoma until 1985 and, that, despite records indicating 
that this was a process that had been occurring for a while 
prior to his diagnosis, there was a lack of medical records 
for the time period from 1970 to 1985.  The examiner noted 
that it was impossible to determine when the veteran's 
glaucoma began, and that the veteran's glaucoma could have 
progressed to the same stage in 1985 even if it had its onset 
"well after 1970."

In various statements by the veteran, associated with his 
claim for service connection, he asserted that his glaucoma 
began during his service because he went for long periods of 
time without his eyeglasses.  He also asserted that the 
advanced stage of glaucoma at his diagnosis indicated that it 
had its onset during service.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for severe 
chronic glaucoma.  See 38 U.S.C.A. §§ 1110, 1131 (an award of 
service connection requires that the veteran incur a disease 
or disability during service).   While the Board acknowledges 
that the veteran had myopia during his service, the medical 
evidence of record clearly indicates that the veteran's 
glaucoma was first manifest following service.  In this 
regard, the Board notes that the veteran's service medical 
records were negative for complaints, treatment, or diagnoses 
related to glaucoma, including complaints of experiencing 
haloes or other related symptoms.  Likewise, external 
examination of the eyes was normal at separation, and the 
June 2002 VA examiner indicated that a review of the 
veteran's service medical records showed that intraocular 
pressures and visual fields were normal during his service.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  Further, in the April 2002 addendum, the March 2002 
VA examiner clearly stated that the veteran's myopia likely 
worsened due to the veteran's failure to wear glasses, and 
that this failure to wear glasses was completely unrelated to 
the veteran's glaucoma.  Moreover, the evidence of record 
indicates that the veteran did not seek treatment for his 
eyes, and did not receive a diagnosis of glaucoma, until 
1985, approximately 15 years after his discharge from 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).   

Additionally, while the Board acknowledges the opinion of Dr. 
Wax that the veteran's glaucoma could have been present since 
1970, given the severity and "long-standing duration" at 
the time of diagnosis, the Board points out that Dr. Wax's 
assessment was based on the history as reported by the 
veteran, and not a review of the medical evidence of record.  
See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  
Furthermore, the VA examiners clearly indicated that the 
veteran's glaucoma could have advanced to the same severity 
at the time of his diagnosis even if the onset of glaucoma 
was after his service, which was also acknowledged by Dr. 
Wax.  Most significantly, the June 2002 VA examiner found 
that the veteran's service medical records and the lack of 
medical evidence for the period of 1970 to 1985 were 
indicative of a post-service onset of the veteran's glaucoma.  
As the Board is not required to accept unsubstantiated or 
ambiguous medical opinions as to the origin of the veteran's 
glaucoma, the Board finds that the opinion by the June 2002 
VA examiner, which was based on review of the entire 
evidentiary record, and consideration of the veteran's 
assertions and history, to be more persuasive.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In short, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had glaucoma 
during service, nor has he provided any evidence otherwise 
linking his current glaucoma to his active service.  As a 
causal link between the veteran's current glaucoma and his 
service has not been established, and because the veteran is 
a layperson without medical training or expertise, his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  Similarly, the supplemental information on 
glaucoma submitted by the veteran also failed to establish 
that the veteran's glaucoma was incurred during his service.  
Accordingly, without competent medical evidence of a causal 
link between the veteran's glaucoma and the veteran's active 
service, the Board finds that the veteran is not entitled to 
service connection for glaucoma.   

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for severe chronic glaucoma.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for severe chronic glaucoma is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

